Citation Nr: 1512133	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-43 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to December 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2014, the Board reopened the previously denied claim for service connection and remanded the claim for further evidentiary development.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, including the transcript of the August 2013 Board hearing presided over by the undersigned Veteran's Law Judge.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran has an acquired psychiatric disorder that is related to service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2014, the Board remanded the claim for further evidentiary development.  Because the Veteran's claim for service connection is granted, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998) is harmless error.   

Because the Veteran's claim for entitlement to service connection is granted, as discussed below, any error as to the duty to notify and assist regarding the claim for service connection is harmless error.   

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with Major Depressive Disorder and Other Specified Trauma and Stressor Related Disorder during the appeal period.  See September 2009 VA treatment record; June 2014 VA examination (diagnosing Other Specified Trauma and Stressor Related Disorder under the criteria of the Diagnostic and Statistical Manual of Mental Disorders-V (DSM-V).  Thus, the Board finds that the Veteran currently has an acquired psychiatric disorder.

Further, the Board finds that the competent and probative evidence shows that the Veteran's diagnosis of Other Specified Trauma and Stressor Related Disorder is related to service.  The Veteran is competent to report that he experienced the fear of being killed in service.  See e.g., July 1998 and November 2009 Veteran statements; August 2013 Board hearing transcript at p. 5.   The Board notes that the service personnel records show that the Veteran was awarded the Armed Forces Expeditionary Medal (AFEM) for service in Korea.  See also Airman Performance Reports (describing Veteran's duties in Korea).  Accordingly, the Board finds that the Veteran's competent reports of his in-service experiences of fear of being killed are credible.  38 U.S.C.A. § 1154.  

The Veteran has reported that when he returned to Bergstrom AFB, his attitude was affected.  See November 2009 Veteran statement.  He states that he did not want to conform to rules and he had anger issues in service, and that these problems continued after he returned to the U.S.  Id.; August 2013 Board hearing transcript at p. 9; see also September 1972 in-service counseling record (showing counseling in service for failing to adhere to service requirements).  He also reported nightmares and depressive symptoms since service.  See February 2009 VA treatment record.  The Veteran also reported having a hard time keeping a job and difficulty getting along with others.  See July 1998 Veteran statement.  The Veteran is competent to report his symptoms in service and since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, the Board finds the Veteran credible with regard to his reports of symptoms.  

The Board finds that the June 2014 VA examination and opinion is of probative value, as the examiner performed an examination, reviewed the claims file, and provided a rationale for the opinion, and he has the requisite expertise to render an opinion regarding the etiology of a psychiatric disorder.  Further, the examiner based his opinion on findings of in-service stressors, such as fear of being killed, which the Board has accepted as having occurred in-service.  The examiner stated that the Veteran's diagnosis of Other Specified Trauma and Stressor Related Disorder is etiologically related to service.  The examiner stated that the Veteran continues to experience characteristics of PTSD including intrusive memories, nightmares, and some avoidance of stimuli related to his military experiences, but his current symptoms are sub-threshold for PTSD, but meet criteria for Other Specified Trauma and Stressor Related Disorder.  Regarding stressors, the Veteran reported to the examiner that he experienced fear of being killed during his deployment to Thailand, witnessing bomb explosions approximately one mile from his base, and fear that his base would be attacked.  The Board notes that the Veteran's service in Thailand has been confirmed by the service personnel records.  

The Board notes that the June 2014 VA examiner also opined that the Veteran fails to meet the full DSM-V diagnostic criteria for PTSD or Major Depressive Disorder.  The examiner also stated that the Veteran's symptoms of depression appear to be related to the Veteran's medical and physical concerns during the 2009-2010 timeframe.  Dr. R. L. also noted that the Veteran denied any clinically significant levels of depression.

It is noted that the Veteran was diagnosed as having PTSD on mental health evaluation at VA in February 2009.  The examiner noted that the Veteran had re-experiencing symptoms including nightmares and flashbacks, symptoms of avoidance, insomnia and exaggerated startle response.  However, the diagnosis was based on combat experience in Vietnam.  As the evidence shows the Veteran did not serve in Vietnam, service connection on that basis cannot be granted.  The Veteran's continuing symptoms of sleep disturbance, intrusive memories, nightmares, and avoidance of stimuli related to his military experiences were diagnosed as Other Specified Truma and Stressor Related Disorder on examination in June 2014.  Given the June 2014 VA examination and opinion, as well as the Veteran's reports of symptoms in service and thereafter, the Board finds that the Veteran's acquired psychiatric disorder, to include the diagnosed Other Specified Trauma and Stressor Related Disorder, was incurred in service.  Moreover, the Veteran has competently reported that he has experienced depressive symptoms since service.  While the VA examiner found that the earlier symptoms of depression were related to medical and physical concerns, the February 2009 VA medical record indicated both that the Veteran then had a depressed mood due to recent medical problems and that the Veteran reported symptoms of major depressive disorder since service.  Major depressive disorder was diagnosed and the clinician did not disassociate that diagnosis from the reports of symptoms since service.  Accordingly, the depressive symptoms, however diagnosed, are contemplated in this grant of service connection.  

In sum, the Board finds that service connection for the Veteran's acquired psychiatric disorder is warranted.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disorder, including Other Specified Trauma and Stressor Related Disorder, is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


